Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  in lines 4 and 7 claim 8 states “glass fibres” for examination purposes, examiner assumes this to be “glass fibers”.  Appropriate correction is required.
Claim 1 discloses “the connector (11)” for consistency purposes the examiner suggests this to be “the first connector”

Claim 1 discloses “the through hole (14)” for consistency purposes the examiner suggests this to be “the second through hole”


Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the battery pack" in line 7.  There is insufficient antecedent basis for this limitation in the claim. IT is unclear if “the battery pack” in line 7 is referring to one of the “at least one battery pack” disclosed in line 3 or a plurality of the “at least one battery pack” disclosed in line 3



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 & 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchens (US 6,494,279) in view of Lee (GB 2213981)

With respect to claim 1, Hutchens discloses a power storage system 12 for a vehicle [Figure 1; Abstract], the power storage system 12 comprises: 
at least one battery pack 24, which is provided with 5a plurality of electrochemical cells 28, which are electrically connected to one another [Figure 2; Col. 3 lines 40-50]; 
a container 54/56/42/52, which is provided, on the inside, with a chamber housing the battery pack 24 [Figure 4]; 

a covering casing 44/18/58/64, which is in direct contact with an outer surface of the container 54/56/42/52 [Figure 4; Figure 9; Col 3-Col. 4],
 wherein the covering casing 44/18/58/64 20has a first through hole, which is aligned with the connector 72 and has an area which is equal to or greater than an area of the connector 72 so as to allow access to the connector 72 through the covering casing 44/18/58/64 [Figure 14]; 
wherein the covering casing 44/18/58/64 comprises a patch 66, 25which is fixed to the rest of the covering casing 44/18/58/64 in a15 movable manner [Figure 13; Figure 14], is arranged in the area of the first through hole so as to cover the first through hole [Figure 14] and has, on the inside, a second through hole on flap 70 [Figure 13], which is designed 5to be crossed by the connection element of the second connector 16/74 without clearance; [Figure 14; Figure 3]

wherein the patch 66 is movable relative to the covering casing 44/18/58/64 between a lifted position, in which the patch 66 is spaced apart from the rest of the covering 10casing 44/18/58/64 so as not to obstruct the first hole [Figure 13; Figure 14], and a protection position, in which the patch  66 rests against the rest of the covering casing 44/18/58/64 so as to partially close the first hole [Figure 13; Figure 14]; and 
wherein the patch 66 has at least one through cut [15Figure 13], which originates from the second hole and reaches an outer free edge  of the patch 66 [Figure 13] so as 

Although Hutchens does not specifically disclose a power storage system for an electric drive vehicle
a second connector, from which a thread-like connection element originates - change in shape
wherein the second through hole has a smaller area than the first through hole (12) –change in shape 
When reading the preamble in the context of the entire claim, the recitation “for an electric drive vehicle” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.


Furthermore, although Hutchens does not specifically disclose a second connector, from which a thread-like connection element originates or wherein the second through hole has a smaller area than the first through hole, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second connector and second through hole of Hutchens to have a thread-like connection element and a smaller area than the first through hole since such a modification would only involve a mere change in the size/shape of a component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04. A change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04) where here the expected result of providing a thread-like connection element and a second through hole with a smaller area is to allow for easy connection.







Lee discloses a power storage system for a vehicle, the power storage system  comprises: at least one battery pack, a container 6, housing the battery pack [Figure 1]; 
a covering casing 2 made of a 15flexible fabric and is designed to thermally insulate and protect the container 6 from fire [Page 1; Page 5]. 
Although Lee does not specifically disclose wherein the covering casing is more fireproof than a material making up the container 6 and has a smaller thermal conductivity compared to the material making up the container 6, 
however, given that the covering casing 2 is made to protect/fireproof the battery container 6, one of ordinary skill in the art would understand that the covering casing is more fireproof than a material making up the container 6 and has a smaller thermal conductivity compared to the material making up the container 6. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the covering casing of Hutchens to be made of a 15flexible fabric that is designed to thermally insulate and protect the container from fire, since it is more fireproof than a material making up the container and has a smaller thermal conductivity compared to the material making up the 



With respect to claim 2, Hutchens does not disclose wherein the covering casing reproduces the shape of the container and is shaped so as to adhere to the container 5 without clearance.  

Lee discloses wherein the covering casing 2 reproduces the shape of the container 6 and is shaped so as to adhere to the container 56 6 without clearance.  [Figure 1; Page 1; Page 5]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the covering casing of Hutchens to reproduce the shape of the container and be shaped so as to adhere to the container 5 without clearance, as disclosed in Lee, in order to allow for battery to work good efficiency [Page 5-Page 6]


With respect to claim 3, Hutchens discloses wherein the covering casing 44/18/58/64 comprises first fixing means, to fix the patch 66 to the rest of the covering casing 44/18/58/64.  [Figure 14; Figure 13; Figure 9]

10 With respect to claim 4, Hutchens does not disclose wherein the first fixing means consist of metal press studs.  

Lee discloses a fixing means that consists of press studs. [Page 4; Figure 1]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fixing means of Hutchens to consist of metal press studs, as disclosed in Lee, in order to allow for battery to work good efficiency [Page 5-Page 6]


With respect to claim 5, Hutchens does not disclose wherein each flap (17) of the patch (13) is provided with 15its own metal press stud, which is designed to fix the patch (13) to the rest of the covering casing (7).  

Lee discloses a patch of the covering case comprising a plurality of press studs 18 to fix the patch to the rest of the covering case 2. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the patch of Hutchens to consist of multiple metal press studs on each flap, as disclosed in Lee, in order to allow for battery to work good efficiency [Page 5-Page 6]


With respect to claim 8, Hutchens does not disclose 5wherein the fireproof fabric comprises: two outer fireproof layers made of nonwoven fabric, preferably reinforced with glass fibres; and an inner layer, which is interposed between the two outer fireproof layers, is made of a fibrous fabric, 10preferably reinforced with glass fibres, and is designed to provide a greater thermal insulation than the two outer fireproof layers.


Lee discloses a covering casing 2 made of a 15flexible fabric and is designed to thermally insulate and protect the container 6 from fire [Page 1; Page 5] wherein the fireproof fabric 20/8 comprises two outer fireproof layers 20 made of nonwoven fabric [Figure 3-6; Page 3]; and an inner layer 8, which is interposed between the two outer fireproof layers 20, is made of a fibrous fabric, 10 and is designed to provide a greater thermal insulation than the two outer fireproof layers 20. [Page 3-5; Figures 3-6]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the covering casing of Hutchens to be made of a 15 layered fireproof fabric, as disclosed in Lee, in order to allow for battery to work good efficiency [Page 5-Page 6]



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchens (US 6,494,279) in view of Lee (GB 2213981) as applied to claim 1 above, in further view of Lee ‘260 (US 2012/0138260)

With respect to claim 6, Hutchens discloses power storage system comprising: a first electrical power connector 72, a second electrical signal connector 16/74. [Figure 14; Figure 3]

Hutchens does not disclose a hydraulic connector 20to allow a cooling fluid to circulate inside the container.  

Lee ‘260 discloses a power system comprising a hydraulic connector 20 to allow a cooling fluid to circulate inside the container. [0024; Figures 1-3]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the container of Hutchens to comprise a hydraulic connector, as disclosed in Lee ‘260, in order to allow for efficient cooling [0026]


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchens (US 6,494,279) in view of Lee (GB 2213981) as applied to claim 1 above, in further view of Scott (US 5,293,951).


With respect to claim 7, Hutchens does not disclose wherein the covering casing comprises: a plurality of stabilization wings, each resting 25on another part of the covering casing; and 17 a plurality of second fixing means, preferably metal press studs, to fix each stabilization wing to a corresponding part of the covering casing.

Scott discloses a covering casing comprising: a plurality of stabilization wings 24 [Figure 3; Figure 7; col. 3], each resting 25on another part of the covering casing 14/12b; and 17 a plurality of second fixing means [Figure 3; Col. 3], to fix each stabilization wing 24 to a corresponding part of the covering casing 14/12b.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the container of Hutchens to comprise stabilization wings, as disclosed in Scott, in order to permit servicing while protecting against spills, fumes and explosion. [Col. 2]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN Akhtar/Examiner, Art Unit 1723